DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species C (Fig. 6A) in the reply filed on 04 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-17 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 February 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 and 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 33, there is defined a second and third axis.  However, there is no previous recited first axis.  Therefore, it is unclear how many axes are intended to be claimed.  Appropriate correction is required.
In regards to claim 23, is unclear what the height is in relation to.  It appears Applicant should recited the height is defined from the inner wall surface of the auxiliary positioning sleeve.  Appropriate correction is required.
In regards to claim 25, the inner wall surface appears to be a redundant limitation of claim 18, which renders the claim indefinite.  Appropriate explanation or correction is required.
Claims 21, 22 and 26-32 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hertwig (US Pat. No. 592,781).
In regards to claim 1, Hertwig teaches a wine bottle positioning device, comprising: a sleeving component, comprising a positioning base (a) and a positioning sleeve (b) connected to the positioning base; and a door cover (d), movably disposed at the positioning base.

In regards to claim 3, Hertwig teaches the door cover (d) is located in the first internal space (i.e.; portion f), the door cover comprises a cover portion (i.e.; the dome of d) and a pivot portion (at hinge d1) connected to the cover portion, the cover portion is configured to open or close the opening, and the pivot portion is pivoted to the positioning base.
Claims 10-14, 18-22 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouwenberg et al. (US Pat. No. 6,330,808 B1).
In regards to claim 10, Kouwenberg teaches a wine bottle positioning device, comprising: a sleeving component, comprising a positioning base (3) and a positioning sleeve (7) connected to the positioning base, wherein the positioning base comprises an opening (6) and a first internal space (5) communicated with the opening, and the positioning sleeve comprises a second internal space (i.e.; surrounding 8) communicated with the first internal space; and an auxiliary positioning sleeve (11), disposed in the second internal space, wherein the auxiliary positioning sleeve comprises a third internal space (12), and the third internal space is communicated with the first internal space.
In regards to claim 11, Kouwenberg teaches the positioning sleeve further comprises an inner wall surface surrounding the second internal space and a first positioning portion (20) located on the inner wall surface.
In regards to claim 12, Kouwenberg teaches the auxiliary positioning sleeve further comprises an outer wall surface facing away from the third internal space and a second positioning portion (21) located on the outer wall surface.

In regards to claim 14, Kouwenberg teaches the auxiliary positioning sleeve (11) further comprises an inner wall surface (i.e.; the inner wall of 10) surrounding the third internal space and a plurality of positioning fin sets (9) connected to the inner wall surface.
In regard to claim 18, Kouwenberg teaches the auxiliary positioning sleeve (11) further comprises an inner wall surface (i.e.; the inner wall of 10) surrounding the third internal space and a plurality of positioning fins (9) connected to the inner wall surface.
In regards to claim 19, Kouwenberg teaches the positioning fins (9) are arranged alternately around a depth axis of the third internal space (12).
In regards to claim 20, Kouwenberg teaches each of the positioning fins (9) extends along a depth axis of the third internal space (12).
In regards to claim 21, as best understood with respect to the 112b rejection above, Kouwenberg teaches each of the positioning fins (9) comprises a positioning surface (38) facing away from the third internal space, and the positioning surfaces of the positioning fins define a positioning channel (i.e.; corresponding to 12).
In regards to claim 22, Kouwenberg teaches each of the positioning fins (9) further comprises a first positioning end (41) close to the opening and a second positioning end (42) away from the opening.
In regards to claim 33, Kouwenberg teaches the second internal space of the positioning sleeve (7) comprises a second depth axis, the third internal space (12) of the auxiliary positioning sleeve (11) comprises a third depth axis, and the second depth axis and the third depth axis are coaxial (i.e.; along axis 4).
Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. (US Pat. No. 8,267,259 B2).
In regards to claim 34, Fisher teaches a wine storage apparatus, comprising: a shelf (W); and a plurality of wine bottle positioning devices (110, Fig. 4), integrated on the shelf, wherein each of the wine bottle positioning devices comprises a sleeving component, each of the sleeving components comprises a positioning base (610) and a positioning sleeve (100) connected to the positioning base and is configured to sheathe a bottleneck of an external wine bottle, and the positioning base of each of the sleeving components comprises an opening configured for inserting the bottleneck.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kouwenberg et al. (US Pat. No. 6,330,808 B1).
In regards to claim 23, as best understood with respect to the 112b rejection above, Kouwenberg teaches a height of each positioning surface (38) of each of the positioning fins (58) of an alternative embodiment of Fig. 14 gradually increases from the first positioning end to the second positioning end.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kouwenberg’s first embodiment (Fig. 1) to include the positioning surfaces of the embodiment of Fig. 14, such that a height of each positioning surface of each of the positioning fins gradually increases from the first positioning end to the second positioning end.  The motivation would .
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for a listing of prior art related to wine bottle positioning devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Stanton L Krycinski/Primary Examiner, Art Unit 3631